Title: To James Madison from George Joy, 23 February 1809
From: Joy, George
To: Madison, James



Dear Sir,
London 23rd. Feby. 1809

By the enclosed you will perceive the use I have made of the Papers you were so good to send me.  This Copy I had prepared for Mr: Whitbread who has already in his hands some Essays I had written for the Chronicle for which the Debates & ca. having left no Room, I desired the Editor to pass them into his hands; and he has since assured him he thinks them very important, and shall benefit by them.  Having deferred his Motion I shall have time to make him another Copy which I shall accompany with some Notes on the Defects of the Opposition in the H. of Lords; which, tho’ infinitely better sustained than would appear by the Reports, was yet deficient in the rejoinder on some very important and ible points.  ’Tis on sudden Notice in a Coffee House that I send this by a Bag just departing.  Let me add however that having attended the whole Debate I can confidently say that the symptoms of Conciliation on the Part of Administration were far short of What they were this time 12 Month vide my Letter of (I think) 1st. March 08.
I mention this because my friend Williams tells me that Mr: Pinkney whom I have not since seen, and who left the House early, augurs differently.
This is the 5th. time at least that I have had the Effrontery to correct Lord Grenville, and I only regret that I cannot do justice to his Atonement which is very inadequately reported.  I shall not stop here.  I rest very truly, Dr. Sir, Yr: friend & Servt:

G. Joy.


In another Parcel I send you the Imports & Exports with a Calculation of their diminution.

